Case: 11-14535   Date Filed: 08/20/2012   Page: 1 of 27




                                                                   [PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________

                       No. 11-14535; 11-14675
                     ________________________

                 D.C. Docket No. 5:11-cv-02484-SLB



HISPANIC INTEREST COALITION OF ALABAMA,
AIDS ACTION COALITION,
HUNTSVILLE INTERNATIONAL HELP CENTER,
INTERPRETERS AND TRANSLATORS ASSOCIATION OF ALABAMA,
ALABAMA APPLESEED CENTER FOR LAW & JUSTICE, INC.,
SERVICE EMPLOYEES INTERNATIONAL UNION,
SOUTHERN REGIONAL JOINT BOARD OF WORKERS UNITED,
UNITED FOOD AND COMMERCIAL WORKERS INTERNATIONAL UNION,
LOCAL 1657 UNITED FOOD AND COMMERCIAL WORKERS
INTERNATIONAL UNION,
DREAMACTIVIST.ORG,
GREATER BIRMINGHAM MINISTRIES,
BOAT PEOPLE SOS,
MATT WEBSTER,
MARIA D. CEJA ZAMORA,
PAMELA LONG,
JUAN PABLO BLACK ROMERO,
CHRISTOPHER BARTON THAU,
ELLIN JIMMERSON,
ROBERT BARBER,
DANIEL UPTON,
JEFFREY ALLEN BECK,
MICHELLE CUMMINGS,
ESAYAS HAILE,
                 Case: 11-14535        Date Filed: 08/20/2012     Page: 2 of 27

FISEHA TESFAMARIAM,
JANE DOE,
#1, allowed by order [103],
JANE DOE,
#2, allowed by order [103],
JANE DOE,
#3, allowed by order [103],
JANE DOE,
#4, allowed by order [103],
JANE DOE,
#5, allowed by order [103],
JANE DOE,
#6, allowed by order [103],
JOHN DOE,
#1, a minor, by his legal guardian Matt Webster,
allowed by order [103],
JOHN DOE,
#2, allowed by order [103],
JOHN DOE,
#3, allowed by order [103],
JOHN DOE,
#4, allowed by order [103],
JOHN DOE,
#5, allowed by order [103],
JOHN DOE,
#6, allowed by order [103]

llllllllllllllllllllllllllllllllllllllllPlaintiffs - Appellants
llllllllllllllllllllllllllllllllllllllllCross Appellees,

versus

GOVERNOR OF ALABAMA,
ATTORNEY GENERAL, STATE OF ALABAMA,
ALABAMA STATE SUPERINTENDENT OF EDUCATION,
ALABAMA CHANCELLOR OF POSTSECONDARY EDUCATION,
DISTRICT ATTORNEY FOR MADISON COUNTY,

llllllllllllllllllllllllllllllllllllllllDefendants - Appellees
                Case: 11-14535         Date Filed: 08/20/2012     Page: 3 of 27

llllllllllllllllllllllllllllllllllllllllCross Appellants,

SUPERINTENDENT OF HUNTSVILLE CITY SCHOOL SYSTEM, et al.,

llllllllllllllllllllllllllllllllllllllllDefendants - Appellees,

CENTRAL ALABAMA FAIR HOUSING CENTER,
FAIR HOUSING CENTER OF NORTHERN ALABAMA, et al.,

llllllllllllllllllllllllllllllllllllllllAmicus Curiae.

                                ________________________

                       Appeals from the United States District Court
                          for the Northern District of Alabama
                              ________________________

                                        (August 20, 2012)

Before WILSON and MARTIN, Circuit Judges, and VOORHEES,* District Judge.

WILSON, Circuit Judge:

       This appeal presents the challenges of private plaintiffs to various

provisions of Alabama’s House Bill 56, the “Beason–Hammon Alabama Taxpayer

and Citizen Protection Act” (H.B. 56). Relevant to this appeal, the plaintiffs here

(the HICA Plaintiffs) brought suit against defendants (the State Officials)

contending that sections 8, 10, 11(a), 12(a), 13, 18, 27, 28, and 301 are preempted

       *
        Honorable Richard L. Voorhees, United States District Judge for the Western District of
North Carolina, sitting by designation.
       1
         Consistent with how this case has been presented, we reference the originally designated
sections of H.B. 56 rather than the Alabama Code section where the provisions are currently

                                                  3
                Case: 11-14535        Date Filed: 08/20/2012        Page: 4 of 27

by federal law; that section 28 violates the Equal Protection Clause; and that the

last sentence of sections 10(e), 11(e), and 13(h) violates the Compulsory Process

Clause.2 In the companion case brought by the United States, we have concluded

that preliminary injunction of sections 10, 11(a), 13(a), and 27 is appropriate, and

that injunction of sections 12, 18, and 30 is not supportable at this stage of

litigation.3 See United States v. Alabama, Nos. 11-14532, 11-14674. The

operation of those sections and rationale for our disposition are set forth fully in

the companion case, and herein we address the HICA Plaintiffs’ challenges not

already covered in that opinion.4

       Section 8 provides that an unlawfully present alien “shall not be permitted



housed.
       2
         Additional provisions that were unsuccessfully challenged in the district court are not
contested here. Furthermore, the district court’s ruling concerning section 13 is not contested in
this appeal.
       3
          In briefing filed after the decision in Arizona v. United States, 567 U.S. ___, 132 S. Ct.
2492 (2012), the HICA Plaintiffs maintain that sections 12 and 18 are preempted as requiring
extended detention to conduct immigration status checks. As we stated in the United States’s
companion case, however, Arizona instructs that a facial challenge is premature insofar as the
statutes could be construed not to require unlawful detention. We therefore reject the HICA
Plaintiffs’ arguments to the contrary and affirm the district court’s decision regarding sections 12
and 18. Additionally, to the extent that the HICA Plaintiffs now challenge a portion of section
19, we do not consider that argument, which was raised for the first time in the post-Arizona
supplemental briefing. Finally, for the reasons stated in the United States’s companion case, we
do not find at this time that section 30 is facially invalid.
       4
        Insofar as the HICA Plaintiffs argue that sections 10 and 27 are preempted, we dismiss
the appeal as moot in light of our ruling in the companion case.

                                                 4
              Case: 11-14535     Date Filed: 08/20/2012    Page: 5 of 27

to enroll in or attend any public postsecondary education institution” in Alabama.

Ala. Code § 31-13-8. In order to execute this prohibition, officers of those

institutions may “seek federal verification of an alien’s immigration status with the

federal government” pursuant to 8 U.S.C. § 1373(c) but cannot independently

make a final determination about the immigration status of an alien. Id. Section 8

also renders unlawfully present aliens ineligible for “any postsecondary education

benefit, including, but not limited to, scholarships, grants, or financial aid” not

otherwise required by law. Id.

      Sections 10(e), 11(e), and 13(h) each prescribe the means by which a

conviction for the corresponding criminal provision may be attained. Each section

ends in a common sentence mandating that the Alabama courts “shall consider

only the federal government’s [§ 1373(c)] verification in determining whether an

alien is” lawfully present in the United States, Ala. Code §§ 31-13-10(e), -13(h),

or authorized to work, id. § 31-13-11(e).

      Section 28 provides a process for schools to collect data about the

immigration status of students who enroll in public school. Schools are required

to determine whether an enrolling child “was born outside the jurisdiction of the

United States or is the child of an alien not lawfully present in the United States.”

Id. § 31-13-27(a)(1). That determination is made based on the birth certificate of

                                            5
              Case: 11-14535     Date Filed: 08/20/2012     Page: 6 of 27

the child. Id. § 31-13-27(a)(2). If none is available, or if the certificate reflects

that “the student was born outside . . . the United States or is the child of an alien

not lawfully present in the United States,” then the enrolling child’s parent or

guardian must notify the school of the “actual citizenship or immigration status of

the student under federal law.” Id. § 31-13-27(a)(3). This notification consists of

(a) official citizenship or immigration documentation and (b) an attestation under

penalty of perjury that the document identifies the child. Id. § 31-13-27(a)(4). If

the statutory notification is not provided, then the student is presumed to be “an

alien unlawfully present in the United States.” Id. § 31-13-27(a)(5).

      Before H.B. 56 became effective, the HICA Plaintiffs, along with the United

States, filed suit to invalidate certain provisions of the law. The HICA Plaintiffs

moved to preliminarily enjoin the operation of numerous provisions of the law,

and the district court consolidated its case with the related suit brought by the

United States for purposes of deciding the injunction. Relevant here, the district

court enjoined sections 8, 11(a), and 13 as preempted by federal law and sections

10(e), 11(e), and 13(h) as violative of the Compulsory Process Clause. It also

found that none of the HICA Plaintiffs had standing to challenge section 28.

      Both sides appealed. The United States and HICA Plaintiffs contested the

district court’s denial of a preliminary injunction, and Alabama cross-appealed the

                                           6
              Case: 11-14535      Date Filed: 08/20/2012    Page: 7 of 27

district court’s grant of preliminary injunctive relief. After filing its notice of

appeal, the United States and HICA Plaintiffs sought from this court an injunction

pending appeal to prevent enforcement of the sections for which the district court

denied an injunction. A panel of this court granted in part the motion for

injunction pending appeal, enjoining enforcement of sections 10 and 28. Later,

after briefing and oral argument, we modified the injunction pending ultimate

disposition of this appeal and enjoined enforcement of sections 27 and 30.

      Having closely considered the positions and new briefing of the parties in

light of the recent decision in Arizona v. United States, 567 U.S. ___, 132 S. Ct.

2492 (2012), we affirm in part, reverse in part, and vacate in part the order of the

district court, and we dismiss parts of the HICA Plaintiffs’ appeal as moot.

Specifically, we affirm the district court with respect to the challenges to sections

12, 18, and 30. We further conclude that at least one organization has standing to

challenge section 28 and that the HICA Plaintiffs are likely to succeed on the

claim that section 28 violates the Equal Protection Clause. Therefore, we reverse

the district court’s decision regarding this section and remand for the entry of a

preliminary injunction. Because the Alabama legislature has eliminated the

challenged language from section 8, we vacate as moot the district court’s

injunction of that provision and remand for the dismissal of the challenge to that

                                           7
               Case: 11-14535       Date Filed: 08/20/2012      Page: 8 of 27

section.5 In light of our decision regarding the substantive provisions of sections

10, 11, and 13, we vacate as moot the district court’s injunction of the last

sentence of sections 10(e), 11(e), and 13(h). Finally, because we find sections 10

and 27 preempted in the companion case brought by the United States, we dismiss

as moot the HICA Plaintiffs’ appeal as to these sections.

                                  I. Standard of Review

       We review a district court’s grant of a preliminary injunction for abuse of

discretion. McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir.

1998). Legal determinations underlying the grant of an injunction are reviewed de

novo, and factual determinations are reviewed for clear error. Cumulus Media,

Inc. v. Clear Channel Commc’ns, Inc., 304 F.3d 1167, 1171–72 (11th Cir. 2002).

                                       II. Discussion

       A preliminary injunction may be granted to a moving party who establishes

“(1) substantial likelihood of success on the merits; (2) irreparable injury will be

suffered unless the injunction issues; (3) the threatened injury to the movant

outweighs whatever damage the proposed injunction may cause the opposing

party; and (4) if issued, the injunction would not be adverse to the public interest.”



       5
        In the United States’s companion case, we found a likelihood of success on the
preemption claims made against sections 10, 11(a), 13(a), 16, 17, and 27.

                                               8
              Case: 11-14535     Date Filed: 08/20/2012    Page: 9 of 27

Robertson, 147 F.3d at 1306. We address these factors in turn, focusing in

particular on the most contested determination—whether the HICA Plaintiffs are

likely to succeed on their claims.

      A.     Likelihood of Success on the Merits

             1.     Section 8

      As originally enacted, section 8 prohibited a wide array of aliens from

attending public postsecondary educational institutions in Alabama. The first

sentence of that section prohibited enrollment of “[a]n alien who is not lawfully

present in the United States.” Ala. Code § 31-13-8. The second sentence,

however, expressly limited enrollment to aliens who “possess lawful permanent

residence or an appropriate nonimmigrant visa under 8 U.S.C. § 1101, et seq.” Id.

The district court enjoined section 8 in its entirety on the ground that it constituted

an unconstitutional classification of aliens. Since that ruling, the Alabama

legislature has amended section 8 to remove the second sentence entirely, which

was understood to define lawful presence as requiring lawful permanent residence

or a nonimmigrant visa.

      There is no doubt that “[t]he States enjoy no power with respect to the

classification of aliens.” Plyler v. Doe, 457 U.S. 202, 225, 102 S. Ct. 2382, 2399

(1982) (citing Hines v. Davidowitz, 312 U.S. 52, 61 S. Ct. 399 (1941)). In its

                                           9
             Case: 11-14535     Date Filed: 08/20/2012    Page: 10 of 27

complaint and briefs, HICA challenges the classification of—not the underlying

prohibition on—unlawfully present aliens who seek to attend an educational

postsecondary institution. Complaint at ¶¶ 217–220 (charging that section 8

“impermissibly discriminates between citizens and lawfully residing noncitizens,

and among groups of lawfully residing noncitizens”); Appellants’ Cross-

Appellees’ Reply/Response Br. at 48 (urging correctness of the district court’s

ruling on the merits that section 8 “creates an unlawful state classification of

aliens”). The complained-of sentence, which the district court concluded ran afoul

of federal law and Supreme Court precedent, see Plyler, 457 U.S. at 225, 102 S.

Ct. at 2399, has been removed by the state legislature. Because section 8 has been

“amended so as to remove its challenged feature[],” the HICA Plaintiffs’ claim for

injunctive relief has no basis in the present statute. Naturist Soc’y, Inc. v. Fillyaw,

958 F.2d 1515, 1520 (11th Cir. 1992). We therefore vacate the district court’s

injunction of section 8 as moot and remand for the dismissal of the challenge.

             2.     Sections 10(e), 11(e), and 13(h)

      The HICA Plaintiffs claim that the final sentences of sections 10(e), 11(e),

and 13(h) violate the Compulsory Process Clause of the Sixth Amendment. We

need not reach the merits of this contention in light of our ruling in the United

States’s companion case that sections 10, 11(a), and 13(a) are preempted. The

                                          10
             Case: 11-14535       Date Filed: 08/20/2012   Page: 11 of 27

challenged provisions limiting the evidentiary presentation for violations of those

provisions will not be applied because the underlying criminal prohibitions are

unenforceable. We therefore vacate the district court’s injunction of these specific

sentences as moot.

             3.      Section 28

      The HICA Plaintiffs challenge the district court’s threshold finding that

none of the individuals or organizations had standing to challenge section 28. We

agree with Plaintiffs that at least one organization has standing to challenge this

provision. We further conclude that the HICA Plaintiffs are likely to succeed on

their claim that section 28 violates the Equal Protection Clause.

                     a.    Standing

      “‘[A]n organization has standing to sue on its own behalf if the defendant’s

illegal acts impair its ability to engage in its projects by forcing the organization to

divert resources to counteract those illegal acts.’” Common Cause/Ga. v. Billups,

554 F.3d 1340, 1350 (11th Cir. 2009) (quoting Fla. State Conference of the

NAACP v. Browning, 522 F.3d 1153, 1165 (11th Cir. 2008)). In Common Cause,

we found that an organizational plaintiff suffered cognizable injury when it was

forced to “divert resources from its regular activities to educate and assist [affected

individuals] in complying with the [challenged] statute.” Id. Browning presented

                                           11
             Case: 11-14535    Date Filed: 08/20/2012   Page: 12 of 27

an injury similar to that in Common Cause, and we found organizational standing

proper in that case on the ground that the organizations “reasonably anticipate[d]

that they [would] have to divert personnel and time to educating volunteers and

[affected individuals] on compliance” with the statute’s requirements. 522 F.3d at

1165–66.

      Here, Plaintiff Alabama Appleseed Center for Law & Justice, Inc. has

claimed injuries analogous to those present in Common Cause and Browning.

John A. Pickens, the Executive Director of Alabama Appleseed, submitted

declarations to explain the manner in which H.B. 56, and particularly section 28,

has affected and will continue to affect his organization. Pickens declared that

many of the inquiries received by the organization were prompted by the passage

of H.B. 56 and related to the education provision at issue, including questions

about how to enroll children in school, whether children should be enrolled, how

schools will use the information collected, and whether parents will suffer

immigration consequences as a result of a child’s enrollment. In response to the

passage of H.B. 56, Alabama Appleseed has hosted presentations to convey

information about the consequences of the law, including its education provision.

Furthermore, the time and money expended on the planning and execution of these

events has forced the organization to divert resources from other immigration

                                         12
               Case: 11-14535        Date Filed: 08/20/2012       Page: 13 of 27

policy work. According to Pickens, these endeavors “will continue to be

detrimentally impacted” as they will have to be “substantially curtail[ed] or

stop[ped].” These alleged injuries are sufficient under our precedent to confer

standing on Alabama Appleseed.6 See Common Cause, 554 F.3d at 1350;

Browning, 522 F.3d at 1165–66.

                       b.     Merits

       Section 28 requires every public elementary and secondary school within

Alabama to determine upon enrollment whether the enrolling child “was born

outside the jurisdiction of the United States or is the child of an alien not lawfully

present in the United States.” Ala. Code § 31-13-27(a)(1). The school must make

this determination by examining the birth certificate the student has presented. Id.

§ 31-13-27(a)(2). If the birth certificate reveals “that the student was born outside

the jurisdiction of the United States or is the child of an alien not lawfully present

in the United States,” or if the birth certificate is unavailable, then the child’s

guardian must within thirty days notify the school of the “actual citizenship or

immigration status of the student under federal law.” Id. § 31-13-27(a)(3); see


       6
         Because one plaintiff with standing is sufficient to permit our review of the
constitutionality of section 28, we proceed to address the merits without regard to the standing of
other individuals or organizations. See Florida v. U.S. Dep’t of Health & Human Servs., 648
F.3d 1235, 1243–44 (11th Cir. 2011), rev’d in part on other grounds, 567 U.S. ___, 132 S. Ct.
2566 (2012).

                                                13
             Case: 11-14535      Date Filed: 08/20/2012    Page: 14 of 27

also id. § 31-13-27(a)(4) (setting forth the notification procedure). If the

notification procedure laid out in the statute is not satisfied, then “the school

official shall presume for the purposes of reporting under this section that the

student is an alien unlawfully present in the United States.” Id. § 31-13-27(a)(5).

Public disclosure of information that identifies a student is prohibited “except for

purposes permitted pursuant to 8 U.S.C. §§ 1373 and 1644.” Id. § 31-13-27(e).

      The Equal Protection Clause of the Fourteenth Amendment “direct[s] that

all persons similarly situated should be treated alike.” City of Cleburne v.

Cleburne Living Ctr., 473 U.S. 432, 439, 105 S. Ct. 3249, 3254 (1985).

Practically, though, “most legislation classifies for one purpose of another, with

resulting disadvantage to various groups or persons.” Romer v. Evans, 517 U.S.

620, 631, 116 S. Ct. 1620, 1627 (1996). In light of this reality, certain statutory

classifications require more exacting scrutiny when the court reviews their

compatibility with the mandate of the Equal Protection Clause. See Cleburne

Living Ctr., 473 U.S. at 440–42, 105 S. Ct. at 3254–55 (summarizing

constitutionally protected classifications and providing the character of judicial

scrutiny to be applied on review).

      Apart from certain classifications, the Supreme Court has recognized that

where a statute significantly interferes with the exercise of a protected right, it

                                          14
             Case: 11-14535     Date Filed: 08/20/2012    Page: 15 of 27

must also be reviewed under a similarly heightened level of scrutiny. See, e.g.,

Zablocki v. Redhail, 434 U.S. 374, 388, 98 S. Ct. 673, 682 (1978) (addressing

equal protection in the context of the right to marry); Mem’l Hosp. v. Maricopa

Cnty., 415 U.S. 250, 262 n.21, 94 S. Ct. 1076, 1084 (1974) (context of the right to

interstate travel); Kramer v. Union Free Sch. Dist. No. 15, 395 U.S. 621, 626–28,

630, 89 S. Ct. 1886, 1889–90, 1891 (1969) (context of the right to vote); see also

Vacco v. Quill, 521 U.S. 793, 799, 117 S. Ct. 2293, 2298 (1997) (utilizing the

rational basis standard to review New York statutes governing the right to

physician-assisted suicide because they involved neither a protected right nor a

suspect classification).

      Together, the specific interplay between the types of individuals affected by

the statute and the deprivation at issue may justify requiring a heightened level of

scrutiny to uphold the statute’s categorization. See Plyler, 457 U.S. at 223–24,

102 S. Ct. at 2398 (explaining that Texas’s law preventing unlawfully present

children from obtaining a free public education “can hardly be considered rational

unless it furthers some substantial goal of the State”); id. at 235, 102 S. Ct. at 2404

(Blackmun, J., concurring); id. at 238, 102 S. Ct. at 2406 (Powell, J., concurring);

cf. Emp’t Div., Dep’t of Human Res. of Or. v. Smith, 494 U.S. 872, 881, 110 S. Ct.

1595, 1601 (1990) (collecting cases to illustrate that statutes implicating a

                                          15
               Case: 11-14535        Date Filed: 08/20/2012       Page: 16 of 27

combination of protected rights are comparatively less likely to survive review);

Wisconsin v. Yoder, 406 U.S. 205, 223, 92 S. Ct. 1526, 1542 (1972) (“[W]hen the

interests of parenthood are combined with a free exercise claim of the nature

revealed by this record, more than merely a ‘reasonable relation to some purpose

within the competency of the State’ is required to sustain the validity of the State’s

requirement . . . .”).

       The State Officials assert that heightened scrutiny is not warranted because

section 28 is only a means to collect data, which does not implicate any right

protected by the Equal Protection Clause.7 See, e.g., Morales v. Daley, 116 F.

Supp. 2d 801, 814–15 (S.D. Tex. 2000) (upholding the national census against a

Fifth Amendment equal protection challenge). This argument, though, does not

conclusively resolve the whole of the equal protection inquiry before us. Nor is it

enough to argue that, unlike the statute at issue in Plyler, section 28 does not by its

terms purport to deny an education to any child. Our duty, instead, is to analyze

whether section 28 operates in such a way that it “significantly interferes with the

       7
          We reject the argument that the Equal Protection Clause is not triggered by section 28’s
reporting requirement. “A violation of the equal protection clause may occur when a legislative
body enacts a law which ‘has a special impact on less than all the persons subject to its
jurisdiction.’” Price v. Tanner, 855 F.2d 820, 822 (11th Cir. 1988) (quoting New York City
Transit Auth. v. Beazer, 440 U.S. 568, 587–88, 99 S. Ct. 1355, 1367 (1979) (ellipsis omitted)).
A statute requiring children and their parents to reveal their immigration status upon enrollment
in school certainly has a “special impact” on a subset of Alabama’s population seeking to so
enroll.

                                                16
              Case: 11-14535     Date Filed: 08/20/2012     Page: 17 of 27

exercise of” the right to an elementary public education as guaranteed by Plyler.

Zablocki, 434 U.S. at 383, 98 S. Ct. at 679. We conclude that it does and, further,

find that no substantial state interest justifies the interference.

      In Plyler the Supreme Court held that a Texas statute denying free public

education to undocumented children violated the Equal Protection Clause. 457

U.S. at 230, 102 S. Ct. at 2401–02. The Court addressed the constitutional

infirmities of the state’s refusal to reimburse local school boards for the

educational expenses of unlawfully present children as well as the requirement of

local school boards that those children pay a tuition fee in order to attend public

school. See id. at 215–16, 102 S. Ct. at 2394. In finding an equal protection

violation, the Court emphasized the blamelessness of the children who were

subject to the burden, see id. at 219–20, 102 S. Ct. at 2396, and underscored the

importance of providing education free of “unreasonable obstacles to advancement

on the basis of individual merit,” id. at 222, 102 S. Ct. at 2397. In light of the

“fundamental role” of education “in maintaining the fabric of our society,” id. at

221, 102 S. Ct. at 2397, the Court required a heightened justification—a

substantial interest of the state—in order to sustain the debilitating effects that a

lack of education can have on the specific community of individuals affected by

the law and the country as a whole, id. at 224, 102 S. Ct. at 2398.

                                            17
             Case: 11-14535     Date Filed: 08/20/2012   Page: 18 of 27

      The Court analyzed four goals that could arguably legitimize the statute,

finding each insufficient to uphold the Texas law. First, the Court quickly

dismissed an interest in preservation of resources for the state’s lawful residents as

no more than “a concise expression of an intention to discriminate.” Id. at 227,

102 S. Ct. at 2400. The Court next explained that the goal of deterring illegal

immigration was not a sufficient goal to justify the law, recognizing that other

means would be much more effective at accomplishing that objective. Id. at

228–29, 102 S. Ct. at 2400–01 (“Charging tuition to undocumented children

constitutes a ludicrously ineffectual attempt to stem the tide of illegal immigration,

at least when compared with the alternative of prohibiting the employment of

illegal aliens.” (quotation marks and alteration omitted)). Third, the Court

clarified that undocumented children did not so burden the provision of

educational resources as to require the statutory distinction from legally resident

alien children. See id. at 229, 102 S. Ct. at 2401. Finally, it dismissed any

distinction between documented and undocumented children in the context of

which students might put their education to productive use within the state’s

territorial boundaries, see id. at 229–30, 102 S. Ct. at 2401. The Court concluded

by questioning the use of a law that works to promote “the creation and

perpetuation of a subclass of illiterates,” which would “surely add[] to the

                                          18
             Case: 11-14535     Date Filed: 08/20/2012    Page: 19 of 27

problems and costs of unemployment, welfare, and crime.” Id. at 230, 102 S. Ct.

at 2402.

      The State Officials differentiate Plyler on the ground that, by its terms,

section 28 affects every child who enrolls in school. It is true that the preliminary

requirement of showing a birth certificate applies equally to each child, but that

does not fully describe the operation of section 28. The “special impact”

challenged here is not an inability to show a birth certificate but the state-

mandated disclosure of the immigration status of the child (and possibly his or her

parents) upon enrollment. Other sections of H.B. 56 compel the conclusion that,

despite the characterization of the State Officials, section 28 targets the population

of undocumented school children in Alabama. For example, section 2 states that

one of the goals of the bill is “to accurately measure and assess the population of

students who are aliens not lawfully present in the United States.” Ala. Code

§ 31-13-2 (emphasis added). Clearly, the law contemplates no interest in the

birthplace of any child who is lawfully present, and the blanket requirement that

all students show a birth certificate is simply a necessary means by which section

28 forces unlawfully present aliens to divulge their unlawful status.

      Under the terms of section 28, the parent or guardian of any student who (1)

is not lawfully present, (2) was born outside of the United States, or (3) cannot

                                          19
              Case: 11-14535     Date Filed: 08/20/2012     Page: 20 of 27

produce a birth certificate “shall notify the school . . . of the actual citizenship or

immigration status of the student under federal law.” Ala. Code § 31-13-27(a)(3)

(emphasis added). The form of this notification is also governed by statute and

requires official documentation (or a notarized recognition of the documentation)

in addition to a parental attestation under penalty of perjury verifying the identity

of the child in order to satisfy school officials of a student’s legal status. Id. § 31-

13-27(a)(4). Undocumented children, obviously, cannot produce the requisite

documentation to satisfy these criteria; likewise the failure to submit any required

notification documents means that the school “shall presume . . . that the student is

an alien unlawfully present in the United States.” Id. § 31-13-27(a)(5).

Consequently, section 28 operates to place undocumented children, and their

families, in an impossible dilemma: either admit your unlawful status outright or

concede it through silence. In either scenario, the relevant state database will

identify the student as an unlawfully present alien, even though that individual

may be a “child enjoying an inchoate federal permission to remain.” Plyler, 457

U.S. at 226, 102 S. Ct. at 2399.

      Compared to the tuition requirement struck down in Plyler, section 28

imposes similar obstacles to the ability of an undocumented child to obtain an

education—it mandates disclosure of the child’s unlawful status as a prerequisite

                                           20
               Case: 11-14535        Date Filed: 08/20/2012       Page: 21 of 27

to enrollment in public school. This hurdle will understandably deter this

population from enrolling in and attending school because, as unlawfully present

aliens, “these children are subject to deportation,” and removal proceedings can be

instituted upon the federal government being informed of their undocumented

status. Id. Alabama learns of this status upon enrollment in school, and as fully

explained below, federal statutes prohibit Alabama from restricting the disclosure

of this information. See 8 U.S.C. §§ 1373, 1644. Moreover, revealing the illegal

status of children could lead to criminal prosecution, harassment, and

intimidation.8 See Rivera v. NIBCO, Inc., 364 F.3d 1057, 1064–65 (9th Cir. 2004)

(concluding that revealing the immigration status of the plaintiffs could lead to

legal consequences and would likely deter them from exercising legal rights); Liu

v. Donna Karan Int’l, Inc., 207 F. Supp. 2d 191, 193 (S.D.N.Y. 2002). We are of

the mind that an increased likelihood of deportation or harassment upon



       8
          It is this reality that has led federal courts—including the district court here—to permit
the plaintiffs to proceed anonymously in immigration-related cases. See, e.g., Lozano v. City of
Hazelton, 620 F.3d 170, 194–95 (3d Cir. 2010), vacated, 131 S. Ct. 2958 (2011) (vacating for
further consideration in light of Chamber of Commerce of the United States v. Whiting, 563 U.S.
___, 131 S. Ct. 1968 (2011)); Does I thru XXIII v. Advanced Tile Corp., 214 F.3d 1058, 1069 &
n.11 (9th Cir. 2000); Ga. Latino Alliance for Human Rights v. Deal, No. 11-1804 (N.D. Ga. July
8, 2011) (order granting motion to proceed under pseudonyms); see also Doe v. Frank, 951 F.2d
320, 323–24 (11th Cir. 1992) (per curiam) (setting forth relevant factors to consideration of a
motion to proceed under a pseudonym). It is also relevant that the Supreme Court case to address
the rights of undocumented children in education, Plyler v. Doe, involved plaintiffs who were
allowed to proceed anonymously.

                                                21
               Case: 11-14535        Date Filed: 08/20/2012       Page: 22 of 27

enrollment in school significantly deters undocumented children from enrolling in

and attending school, in contravention of their rights under Plyler.9

       The State Officials understandably counter that section 28 restricts the

dissemination of the private information of these children and their families, which

presumably would eliminate the risk of adverse immigration consequences. These

privacy restrictions, however, are wholly ineffectual in themselves. Section 28

limits the public disclosure of information “except for purposes permitted pursuant

to 8 U.S.C. §§ 1373 and 1644.” Ala. Code. § 31-13-27(e). Sections 1373 and

1644, in turn, require Alabama to provide immigration-related information to the

federal government and other states upon request and prohibit Alabama from

restricting this transfer of information.10 Any textual prohibition on revealing the


       9
         Nor are we alone in arriving at this conclusion. Indeed, the Civil Rights Division of the
Department of Justice has been conducting an investigation into the increased absentee rate of
undocumented children that occurred immediately after the passage of H.B. 56—a rate that
tripled. See Mary Orndorff, DOJ Looks at State School Records, Birmingham News, Nov. 5,
2011, at A1; Letter from Thomas E. Perez, Assistant Attorney General, to Dr. Thomas R. Bice,
State Superintendent of Education (May 1, 2012).
       10
           See 8 U.S.C. § 1373(a) (“Notwithstanding any other provision of Federal, State, or
local law, a Federal, State, or local government entity or official may not prohibit, or in any way
restrict, any government entity or official from sending to, or receiving from, the Immigration
and Naturalization Service information regarding the citizenship or immigration status, lawful or
unlawful, of any individual.”); id. § 1373(b)(3) (“Notwithstanding any other provision of Federal,
State, or local law, no person or agency may prohibit, or in any way restrict, a Federal, State, or
local government entity from . . . [e]xchanging such information with any other Federal, State, or
local government entity.”); id. § 1644 (“Notwithstanding any other provision of Federal, State, or
local law, no State or local government entity may be prohibited, or in any way restricted, from
sending to or receiving from the Immigration and Naturalization Service information regarding

                                                22
               Case: 11-14535        Date Filed: 08/20/2012        Page: 23 of 27

immigration status of the children and their families is of little comfort when

federal law requires that disclosure upon request. Consequently, the risks that

accompany revealing the illegal status of the school children is not mitigated by

the ineffectual privacy restrictions of section 28.

       Having concluded that section 28 substantially burdens the rights secured

by Plyler, we may only uphold it if the provision “furthers some substantial state

interest.” 457 U.S. at 230, 102 S. Ct. at 2402. We note initially that, as the HICA

Plaintiffs point out, the State Officials have only attempted to defend section 28

under the rational basis standard. This alone is sufficient to allow us to conclude

that section 28 cannot be upheld because under heightened scrutiny, it is the state

that bears the burden of demonstrating that the measure is constitutional. See, e.g.,

Mem’l Hosp., 415 U.S. at 262–63, 94 S. Ct. at 1084.

       Even assuming that the various justifications offered by the State Officials

are advanced in an attempt to survive heightened scrutiny, we find none to be

convincing. First, the State Officials justify section 28 with the school-related

legislative findings of H.B. 56. See Ala. Code § 31-13-2. The State Officials cite

to the desire to collect data about “the costs incurred by school districts” to

educate unlawfully present children in order “to accurately measure and assess”


the immigration status, lawful or unlawful, of an alien in the United States.”).

                                                 23
               Case: 11-14535        Date Filed: 08/20/2012        Page: 24 of 27

the undocumented student population and “to forecast and plan for any impact”

that their presence may have on the state’s public-education program. Id. The

briefing of the State Officials in the companion case, No. 11-14532, concedes that

section 28 “is . . . unlikely to yield particularly precise data,” thereby recognizing

that the stated legislative purpose will probably not be effectuated by the data-

collection provision.11 Corrected Response Brief for Appellees at 53. Along those

lines, it is difficult to fathom how admittedly inaccurate data would be used to

forecast the needs and plan for impact of populations of undocumented school

children, especially given that the population of interest cannot be denied a free

public elementary or secondary education in the first place. See Plyler, 457 U.S.

at 228–29, 102 S. Ct. at 2401. Aside from that, the State Officials have not

suggested that the relevant data could not be obtained in any other way. The

conclusion that Section 28 “unnecessarily impinge[s]” upon the children’s rights

       11
          The State Officials also argue that, “[t]o the extent that the count [s]ection 28 generates
is not precise, that is only because the statute goes out of its way not to force parents or their
students to release immigration-status information if they choose not to do so.” Hispanic Interest
Coal. of Ala., Nos. 11-14535, 11-14675, Response Brief for Appellees at 58. We find this
humanitarian justification implausible, given the mandatory language of section 28 that each
school shall determine the immigration status of each student, that each parent shall inform the
school of the child’s status, and that each school shall label the student as unlawfully present in
the event no paperwork is provided. The position of the State Officials is further undermined by
section 6, which requires maximum enforcement of H.B. 56. Specifically, section 6 forbids state
actors from restricting the enforcement of H.B. 56 “to less than the full extent permitted” therein,
Ala. Code § 31-13-6(a), and provides for civil penalties in the event the law is not enforced to the
maximum extent, id. § 31-13-6(d). See also id. § 31-13-6(f) (imposing a duty on all public
employees to report violations of H.B. 56).

                                                 24
             Case: 11-14535      Date Filed: 08/20/2012   Page: 25 of 27

under Plyler is thus inescapable. Zablocki, 434 U.S. at 388, 98 S. Ct. at 682.

      The State Officials posit additional justifications at a general level,

supposing that the data could be used to defend “litigation in which the costs of

illegal immigration are at issue” or to “enlighten the public about the impacts of

illegal immigration.” Although those might be legitimate state interests, the means

chosen by Alabama “unnecessarily burden[s]” the children’s right to a basic

education. Mem’l Hosp., 415 U.S. at 263, 94 S. Ct. at 1084. Again, the State

Officials concede that the data collected through section 28 is inaccurate, and they

have not otherwise suggested that the relevant data cannot be obtained in other

ways. In short, we do not find these justifications, which fit into the general

category of “because we want to know,” substantial enough to justify the

significant interference with the children’s right to education under Plyler. We

therefore conclude that section 28 violates the Equal Protection Clause.

      B.     Equitable Factors

      The equities favor enjoining the operation of section 28. As explained

above, that provision imposes a substantial burden on the right of undocumented

school children to receive an education. Alabama has no interest in enforcing a

state law that is unconstitutional, and the interference with the educational rights

of undocumented children is not a harm that can be compensated by monetary

                                          25
             Case: 11-14535      Date Filed: 08/20/2012    Page: 26 of 27

damages. See Scott v. Roberts, 612 F.3d 1279, 1295 (11th Cir. 2010) (“An injury

is irreparable ‘if it cannot be undone through monetary remedies.’” (quoting

Cunningham v. Adams, 808 F.2d 815, 821 (11th Cir. 1987))). In Plyler, the

Supreme Court distinguished education as essential to maintaining “the fabric of

our society” and noted “the lasting impact of its deprivation on the life of the

child.” 457 U.S. at 221, 102 S. Ct. at 2396, 2397. Given the important role of

education in our society, and the injuries that would arise from deterring

unlawfully present children from seeking the benefit of education, we conclude

that the equities favor enjoining this provision.

                                   III. Conclusion

      Because we have found that the United States is likely to succeed on its

claims that sections 10 and 27 are preempted, we dismiss the HICA Plaintiffs’

appeal as to those sections as moot. We vacate as moot the district court’s

injunction of section 8 and remand for the dismissal of the challenge to that

section, as the statutory amendment has removed the challenged language. In light

of our decision on the substantive provisions of sections 10, 11, and 13, we vacate

as moot the district court’s order insofar as it preliminarily enjoins the last

sentence of sections 10(e), 11(e), and 13(h). We find that at least one of the HICA

Plaintiffs has standing to challenge section 28 and that section 28 violates the

                                           26
             Case: 11-14535     Date Filed: 08/20/2012   Page: 27 of 27

Equal Protection Clause. We therefore reverse the district court’s decision and

remand for the entry of a preliminary injunction. Finally, we conclude, for the

reasons stated in the United States’s companion case, Nos. 11-14532, 11-14674,

that the HICA Plaintiffs cannot succeed on the merits of their facial challenge to

sections 12, 18, and 30 at this time.

      AFFIRMED IN PART, REVERSED IN PART, VACATED IN PART,

DISMISSED IN PART, AND REMANDED.




                                         27